Scates, C. J. The plaintiff’s title depends upon the same judgment in, and execution issued from the municipal court of the city of Chicago, as the defendant’s title did in Newkirk v. Chapron, 17 Ill. R. 344. The title is, therefore, defective, for the reason there stated, that the execution issued from the municipal court, after the court was abolished, is a nullity, and a sale under it is void. We need not repeat the argument here. The plaintiff set up the statute of limitations. He has failed to show an actual possession for seven successive years. Actual possession was taken, and a portion of the land was plowed, but it seems to have been abandoned again, as no further act was done to continue that possession in fact. In 1855, defendant took actual possession, and has continued it ever since, by actual inclosure. Failing in these claims of title, the plaintiff has presented his claim and color of title, made in good faith, which, we think, has sufficiently shown and proved the payment of taxes for seven consecutive years, from the year 1848; and relies upon the provisions of the ninth section of the act concerning conveyances (Eev. Stat. p. 104), which declare and adjudge him to be the owner of vacant and unoccupied lands under such circiunstances. The plaintiff brings himself within the provisions of that section, but we have held the section to be unconstitutional and void, in the cases of Pilkington et al. v. Ford, 18 Ill. R. 502, and Harding v. Butts, 18 ibid. 502, at this term, and will not repeat the argument. Those cases are decisive of this. Judgment affw-'med. -